Case 8:20-cv-01320-TDC Document 62-17 Filed 06/10/20 Page 1 of 4




          EXHIBIT 25
         Case 8:20-cv-01320-TDC Document 62-17 Filed 06/10/20 Page 2 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 AMERICAN COLLEGE OF
 OBSTETRICIANS AND
 GYNECOLOGISTS, et al.,

                         Plaintiffs,

                vs.                                     Case No. 8:20-cv-1320-TDC

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

                         Defendants.


                         DECLARATION OF HILARY K. PERKINS

       I, HILARY K. PERKINS, declare under penalty of perjury pursuant to 28 U.S .C. § 1746

as follows:

        1.     I am a Trial Attorney at the U.S. Department of Justice, Consumer Protection

Branch, with offices at 450 5th Street, N .W., Washington, D.C. 20530, counsel for Defendants in

the above-captioned action. I submit this declaration in support of Defendants' Memorandum in

Opposition to Plaintiffs' Motion for Preliminary Injunction.

       2.      Attached as Exhibit 10 is a true and correct copy of the United States Food and

Drug Administration's (FDA) Risk Evaluation and Mitigation Strategies: Modifications and

Revisions, Guidance for Industry, dated July 2019.

       3.      Attached as Exhibit 11 is a true and correct copy ofFDA's Memorandum

approving a New Drug Application (NDA) for Mifeprex, dated September 28, 2000, which was

part of the administrative record in Chelius v. United States Food & Drug Admin., Case No.

1: l 7-cv-493 (D. Hawaii).
         Case 8:20-cv-01320-TDC Document 62-17 Filed 06/10/20 Page 3 of 4



       4.     Attached as Exhibit 12 is a true and correct copy ofFDA's approved labeling text

for Mifeprex, dated September 28, 2000, which was part of the administrative record in Chelius

v. United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii) .

       5.     Attached as Exhibit 13 is a true and correct copy ofFDA's Final Deemed Risk

Evaluation and Mitigation Strategy (REMS) Review for Mifeprex, dated June 3, 2011, which

was part of the administrative record in Chelius v. United States Food & Drug Admin., Case No.

1: 17-cv-493 (D. Hawaii).

       6.      Attached as Exhibit 14 is a true and correct copy ofFDA's Final REMS Review

for Mifeprex, dated October 10, 2013, which was part of the administrative record in Chelius v.

United States Food & Drug Admin., Case No. 1: l 7-cv-493 (D. Hawaii).

       7.      Attached as Exhibit 15 is a true and correct copy ofFDA's Cross-Discipline

Team Leader Review for Mifeprex, dated March 29, 2016, which was part of the administrative

record in Chelius v. United States Food & Drug Admin., Case No. 1:17-cv-493 (D. Hawaii).

       8.      Attached as Exhibit 16 is a true and correct copy ofFDA's Summary Review for

Mifeprex, dated March 29, 2016, which was part of the administrative record in Chelius v.

United States Food & Drug Admin., Case No. 1:17-cv-493 (D. Hawaii).

       9.      Attached as Exhibit 17 is a true and correct copy ofFDA's Labeling Comments

Review for Mifeprex, dated March 29, 2016, which was part of the administrative record in

Chelius v. United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii).

       10.     Attached as Exhibit 18 is a true and correct copy ofFDA's REMS Modification

Review for Mifeprex, dated March 29, 2016, which was part of the administrative record in

Chelius v. United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii).




                                                2
         Case 8:20-cv-01320-TDC Document 62-17 Filed 06/10/20 Page 4 of 4



       11.       Attached as Exhibit 19 is a true and correct copy ofFDA's Clinical Review for

Mifeprex, dated March 29, 2016, which was part of the administrative record in Chelius v.

United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii).

       12.       Attached as Exhibit 20 is a true and correct copy ofFDA's approval letter for the

generic version of Mifeprex, dated April 11 , 2019.

       13.       Attached as Exhibit 21 is a true and correct copy of the Single-Shared

Mifepristone REMS Program, dated April 11, 2019.

       14.       Attached as Exhibit 22 is a true and correct copy of the drug product label for

Korlym, dated February 17, 2012, which was part of the administrative record in Chelius v.

United States Food & Drug Admin., Case No. 1:17-cv-493 (D. Hawaii).

       15.       Attached as Exhibit 23 is a true and correct copy ofFDA's Risk Management

Review for Korlym, dated January 27, 2012, which was part of the administrative record in

Chelius v. United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii).

       16.       Attached as Exhibit 24 is a true and correct copy ofFDA's Summary Review for

Korlym, dated February 17, 2012, which was part of the administrative record in Chelius v.

United States Food & Drug Admin., Case No. 1: 17-cv-493 (D. Hawaii).

       I declare under penalty of perjury that the foregoing is true and correct. Executed on

June 10, 2020.




                                                   3
